The offense is swindling. The punishment assessed is confinement in the State penitentiary for a term of two years.
The record before us shows that neither the bills of exception nor statement of facts were filed within the time required by law to authorize us to consider the same. The motion for a new trial was overruled on the 29th day of June, 1940, and the appellant was allowed ninety days from said date within which to file the bills of exception and statement of facts. The bills of exception found in the transcript were filed on October 30, 1940, which was 123 days after notice of appeal was given. The statement of facts was not filed in the trial court until October 22, 1940, which was something over 100 days after notice of appeal was given. Consequently, in the absence of a statement of facts and bills of exception, there is nothing presented for review except the sufficiency of the indictment which seems to be in due order.
Since no error has been presented by the record, the judgment of the trial court is in all things affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 160 
              ON APPELLANT'S MOTION FOR REHEARING.